EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 11th
day of May, 2018 (the “Effective Date”), by and between Sportsman’s Warehouse
Holdings, Inc., a Delaware corporation (the “Company”), and Jon Barker (the
“Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A.The Company desires to provide for the continued services of the Executive on
the terms and conditions set forth in this Agreement.

B.The Executive desires to continue in the employ of the Company on the terms
and conditions set forth in this Agreement.

C.The Executive and the Company are parties to an existing Employment Agreement
dated March 31, 2017 (the “Prior Employment Agreement”).  This Agreement amends
and restates the Prior Employment Agreement in its entirety effective as of the
Effective Date.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1. Employment and Duties

1.1



Employment. The Company does hereby employ the Executive for the Period of
Employment (as such term is defined in Section 1.3) on the terms and conditions
expressly set forth in this Agreement.  The Executive does hereby accept and
agree to such hiring, engagement and employment, on the terms and conditions
expressly set forth in this Agreement.

1.2



Title and Duties.  During the Period of Employment, the Executive will serve as
President and Chief Executive Officer of the Company and have the duties and
exercise the authority that the Board of Directors of the Company (the “Board”)
assigns to the Executive from time to time.

During the Period of Employment, the Executive shall (i) devote substantially
all of the Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, (ii) perform such duties in a faithful
manner to the best of his abilities, and (iii) hold no other employment.  The
Executive may serve on the boards of directors of non-profit charitable or
educational organizations.  With the approval of the Board (which will not
unreasonably be withheld), the Executive may also serve on the board of
directors of one business entity, provided such business entity is not
competitive with, and does not raise a conflict with the interests of, the
Company.  The Company shall have the right, however, to require the Executive to
resign from any board or similar body (including, without limitation, any
association, corporate, civic or charitable board or similar body) which he may
then serve if the Board reasonably determines that any business related to such
service is then in



--------------------------------------------------------------------------------

 



competition with, or otherwise conflicts with, any business or interests of, or
such service by the Executive interferes with Executive’s performance of his
duties to, the Company or any of its affiliates.

During the Period of Employment, the Executive’s principal place of employment
shall be the Company’s principal executive office as it may be located from time
to time.  The Executive acknowledges that he will be required to travel from
time to time in the course of performing his duties for the Company.

1.3



Period of Employment.  The “Period of Employment” shall commence on the
Effective Date and shall continue through, and end with, January 30, 2022 (the
“Termination Date”); provided, however, that the Period of Employment shall be
automatically extended for one (1) additional year on the Termination Date and
each anniversary of the Termination Date thereafter, unless either party gives
written notice at least thirty (30) days prior to the expiration of the Period
of Employment (including any renewal thereof) of such party’s desire to
terminate the Period of Employment (such notice to be delivered in accordance
with Section 5.9).  The term “Period of Employment” shall include any extension
thereof pursuant to the preceding sentence.  Provision of notice that the Period
of Employment shall not be extended or further extended, as the case may be,
shall not constitute a breach of this Agreement and, in the case of a provision
of such notice by the Company, shall not constitute either a termination of the
Executive’s employment by the Company without “Gross Misconduct” or grounds for
a termination by the Executive for “Good Reason” for purposes of this
Agreement.  Notwithstanding the foregoing, the Period of Employment is subject
to earlier termination as provided below in this Agreement.

1.4



No Breach of Contract.  The Executive hereby represents to the Company and
agrees that: (i) the execution and delivery of this Agreement by the Executive
and the Company and the performance by the Executive of the Executive’s duties
hereunder do not and shall not constitute a breach of, conflict with, or
otherwise contravene or cause a default under, the terms of any other agreement
or policy to which the Executive is a party or otherwise bound or any judgment,
order or decree to which the Executive is subject; (ii) the Executive will not
enter into any new agreement that would or reasonably could contravene or cause
a default by the Executive under this Agreement; (iii) the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person which would prevent, or be violated by,
the Executive entering into this Agreement or carrying out his duties hereunder;
(iv) the Executive is not bound by any employment, consulting, non-compete,
non-solicitation, confidentiality, trade secret or similar agreement (other than
this Agreement) with any other Person; (v) to the extent the Executive has any
confidential or similar information that he is not free to disclose to the
Company, he will not disclose such information to the extent such disclosure
would violate applicable law or any other agreement or policy to which the
Executive is a party or by which the Executive is otherwise bound; and (vi) the
Executive understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance. As used herein, the term “Person” shall be
construed broadly and shall include, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.





--------------------------------------------------------------------------------

 



2. Compensation and Benefits

2.1



Base Salary.  During the Period of Employment, the Company will pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to
time.  Beginning March 13, 2018, the Executive’s Base Salary shall be at an
annualized rate of $650,000.  (The additional Base Salary due to the Executive
as a result of applying such rate of Base Salary to any payroll periods
completed prior to the Effective Date will be paid promptly after the Effective
Date.)  The Board (or a committee thereof) will review the Executive’s rate of
Base Salary on a periodic basis (annually, commencing with fiscal year 2019) and
may, in its sole discretion, increase, but shall not decrease, the rate then in
effect. 

2.2



Bonus.  During the Period of Employment, the Executive will be entitled to
participate in a cash bonus program. For any fiscal year of the Company that
occurs during the Period of Employment, the bonus program for such fiscal year
will be based on certain financial, operational, or other metrics or goals, and
may include a component based on the Executive’s individual performance and
contributions to the Company, all as determined by the Board (or a committee
thereof) in its sole discretion.  The Executive’s target bonus for a fiscal year
(commencing with fiscal year 2018) shall be 100% of the Executive’s Base Salary
for such fiscal year, with the Executive’s actual bonus for any year to be
determined by the Board (or a committee thereof).  The Executive’s bonus (if
any) for a particular fiscal year shall be paid not later than two and one-half
months following the end of that fiscal year.  Except as otherwise expressly
provided in Section 3, the Executive must be employed by the Company on the date
that the Company actually pays bonuses under such program for a particular
fiscal year in order to be considered for and to have earned his bonus (if any)
for such fiscal year.

2.3



Equity Awards.  The Company has adopted the 2013 Performance Incentive Plan (the
“2013 Plan”).  The Board (or a committee thereof) will consider the Executive
for awards under the 2013 Plan, the terms and conditions of which will be
established by the Board (or a committee thereof) in its sole discretion.

2.4



Benefits and Expenses.  During the Period of Employment, the Executive will be
entitled to participate in benefit plans generally made available by the Company
to the executives of the Company, as they are in effect from time to time.  The
Company will reimburse the Executive for the Executive’s reasonable and
necessary business expenses incurred by the Executive in carrying out his duties
for the Company during the Period of Employment, in accordance with and subject
to the Company’s standard policies regarding expense reimbursement.  During the
Period of Employment, the Company will pay or reimburse the Executive for his
costs (to the extent not covered by insurance) of an annual physical exam. 

3. Termination

3.1



Non-Renewal.  The Executive’s employment with the Company and the Period of
Employment will terminate if the Period of Employment is not extended under
Section 1.3, with such termination to be effective at the end of the Period of
Employment then in effect. 

3.2



Death.  The Executive’s employment with the Company and the Period of Employment
will terminate automatically upon the Executive’s death.





--------------------------------------------------------------------------------

 



3.3



Incapacity.  If the Board determines in good faith that the Executive has
suffered an Incapacity (as defined below), the Company can terminate the
Executive’s employment with the Company and the Period of Employment on at least
15 days’ written notice (so long as the Executive has not returned to full-time
performance of the Executive’s duties within that period).  For purposes of this
Agreement, “Incapacity” means any mental or physical illness or disability that
renders the Executive incapable of performing the Executive’s duties, even with
a reasonable accommodation, for more than 12 consecutive weeks in any
twelve-month period, unless a longer period is required by law.  The date of
Incapacity will be the date on which the Board declares the Incapacity on the
grounds described above.

3.4



Gross Misconduct.  The Company can terminate the Executive’s employment and the
Period of Employment at any time for Gross Misconduct.  “Gross Misconduct” means
the occurrence of any of the following:

(a)the Executive’s commission of any felony;

(b) the Executive takes any actions or omissions intentionally causing the
Company to violate any law, rule or regulation (other than technical violations
that have no material adverse impact on the Company);

(c)the Executive’s willful or reckless act or omission that injures the
Company’s reputation or business in any material way or is otherwise
demonstrably detrimental to the Company;

(d)the Executive willfully fails or refuses to follow the legal and clear
directives of the Board (unless the following of such directive would be a
violation of applicable law);

(e)the Executive has been dishonest in connection with his employment activities
or committed or engaged in an act of theft, embezzlement or fraud; or

(f)the Executive has materially breached any provision of any agreement to which
the Executive is a party with the Company or any fiduciary duty the Executive
owes to the Company; provided that the Company provides written notice to
Executive of the condition(s) claimed to constitute a material breach of this
Agreement or any fiduciary duty and Executive fails to remedy such condition(s)
within thirty (30) days of the receiving such written notice thereof. 

3.5



Termination without Gross Misconduct.  The Company can terminate the Executive’s
employment with the Company and the Period of Employment at any time, and for
any reason (with or without cause), upon written notice to the Executive.

3.6



Resignation.  The Executive can voluntarily resign his employment with the
Company and terminate the Period of Employment at any time without Good Reason
upon 30 days’ prior written notice to the Company.

3.7



Resignation for Good Reason. The Executive can terminate his employment with the
Company and the Period of Employment for Good Reason.  “Good Reason” means the
occurrence of any of the following by the Company without the Executive’s
express written



--------------------------------------------------------------------------------

 



consent: (a) a significant and material diminution in the Executive’s position,
responsibilities, reporting responsibilities or title, or a reduction in the
Executive’s base salary; (b) a material breach of this Agreement by the Company;
(c) if the Executive’s term as a member of the Board expires during the Period
of Employment and the Executive is willing and able to continue to serve on the
Board, either the Company does not nominate the Executive for election to the
Board at the end of such term or, if so nominated, the Executive is not elected
to the Board at the end of such term; or (d) if, on or following the date of a
Change of Control (as defined below), the Company moves the Executive’s
principal office with the Company to a location more than fifty (50) miles
outside of Salt Lake City, Utah; provided, however, that any such condition or
conditions, as applicable, shall not constitute grounds for a termination for
Good Reason unless both (x) the Executive provides written notice to the Company
of the condition claimed to constitute grounds for Good Reason within sixty (60)
days of the initial existence of such condition(s), and (y) the Company fails to
remedy such condition(s) within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred and eighty
(180) days following the initial existence of the condition claimed to
constitute grounds for Good Reason.

3.8



The Company’s Obligations upon Termination. 

3.8.1 Death or Incapacity.  If the Executive’s employment by the Company and the
Period of Employment are terminated pursuant to Section 3.2 or 3.3, the Company
shall have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except for payment to the Executive (or, in the event of
the Executive’s death, to his estate) of the Accrued Obligations.  “Accrued
Obligations” means the following: earned and accrued salary and personal time
off (if the Executive accrues personal time off under the Company’s policies
then in effect) through the date of termination of the Executive’s employment
with the Company, and reimbursement of any business expenses incurred by the
Executive during the Period of Employment that are reimburseable by the Company
pursuant to this Agreement, each in accordance with the Company’s policies then
in effect and each to the extent not previously paid.

3.8.2 Non-Renewal.  If the Executive’s employment by the Company and the Period
of Employment are not extended pursuant to Section 1.3 and the Executive’s
employment with the Company terminates pursuant to Section 3.1, the Company
shall have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except for payment to the Executive of the Accrued
Obligations and, pursuant to Section 2.2, a Bonus for the final fiscal year of
the Executive’s Period of Employment that is paid to him not later than two and
one-half months following the end of such final fiscal year.

3.8.3 Gross Misconduct or Resignation.  If the Executive’s employment by the
Company and the Period of Employment are terminated pursuant to Section 3.4 or
3.6, the Company shall have no further obligation to make or provide to the
Executive, and the Executive shall have no further right to receive or obtain
from the Company, any payments or benefits except for payment to the Executive
of the Accrued Obligations. 





--------------------------------------------------------------------------------

 



3.8.4 Termination without Gross Misconduct or for Good Reason.  If the
Executive’s employment by the Company and the Period of Employment are
terminated pursuant to Section 3.5 or 3.7, the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except for payment to the Executive of the Accrued Obligations and, subject to
Section 3.8.5, the following severance benefits:

(a)The Company will pay the Executive (as severance) continued payment of the
Executive’s Base Salary (at the regular rate per payroll period in effect
immediately prior to the termination of the Executive’s employment with the
Company and paid in accordance with the Company’s regular payroll practices)
through and ending with the date that is fifteen (15) months (or, if the
Severance Date occurs on or after the date of a Change of Control, the date that
is eighteen (18) months) after the date the Executive’s employment with the
Company terminated (the date the Executive’s employment with the Company
terminates is referred to as the “Severance Date”); provided that the continued
Base Salary benefit for the period commencing with the day following the
Severance Date and ending with the 60th day following the Severance Date shall
not be paid over such 60-day period but shall instead be accumulated and paid on
(or within two (2) business days after) such 60th day following the Severance
Date.

(b)The Company will pay the Executive an amount equal to the Executive’s target
bonus (as determined by the Board in accordance with Section 2.2) for the fiscal
year in which the Severance Date occurs, pro-rated through the Severance Date
for the portion of the fiscal year the Executive was actually employed by the
Company.  Such amount is to be paid on (or within two (2) business days after)
the 60th day following the Severance Date.

(c)The Company will pay or reimburse the Executive for his premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause (c)
shall commence with continuation coverage for the month following the month in
which the Executive’s Severance Date occurs and shall cease with continuation
coverage for the fifteenth (15th) month (or, if the Severance Date occurs on or
after the date of a Change of Control, the eighteenth (18th) month) following
the month in which the Executive’s Severance Date occurs (or, if earlier, shall
cease upon the first to occur of the Executive’s death, the date the Executive
becomes eligible for coverage under the health plan of a future employer, or the
date the Company ceases to offer group medical coverage to its active executive
employees or the Company is otherwise under no obligation to offer COBRA
continuation coverage to the Executive).  To the extent the Executive elects
COBRA coverage, he shall notify the Company in writing of such election prior to
such coverage taking effect and complete any other continuation coverage
enrollment procedures the Company may then have in place.





--------------------------------------------------------------------------------

 



(d)Through and ending with the date that is twelve (12) months after the
Severance Date, the Executive will be entitled to continued participation in any
program generally made available by the Company to its employees allowing them
to purchase Company merchandise at a discount, as any such program may be in
effect from time to time.

(e)If the Severance Date occurs on or after the date of a Change of Control, any
equity awards (i.e., restricted stock, restricted stock units or options)
granted to the Executive by the Company that are outstanding and otherwise
unvested immediately prior to the Severance Date shall, on the Severance Date,
be treated as follows: (a) any time-based vesting conditions applicable to such
awards shall be considered satisfied and fully vested; and (b) any
performance-based vesting conditions applicable to such awards shall be treated
as provided for in the applicable award agreement.

3.8.5 Exclusive Remedy.  The Executive agrees that the payments contemplated by
this Agreement will constitute the Executive’s sole and exclusive remedy for any
termination of the Executive’s employment (other than any right to continued
benefit coverage under and to the extent required by COBRA, and except for
payment of any vested benefit the Executive may have under a retirement program
sponsored or maintained by the Company that is intended to be qualified under
Section 401(a) of the Internal Revenue Code (any such benefit to be paid under
and in accordance with the terms and conditions of such plan)).  The Executive
covenants that he will not assert or pursue any other remedies, at law or in
equity, with respect to any such termination.  The Executive agrees to resign,
and does hereby resign, on the Severance Date as an officer and director of the
Company and any affiliate of the Company, and as a fiduciary of any benefit plan
of the Company or any affiliate of the Company.  The Executive agrees to
promptly execute and provide to the Company any further documentation, as
reasonably requested by the Company, to confirm such resignation.

3.8.6 Offsets.  All severance amounts due from the Company to the Executive
under Section 3.8.4 will be subject to offset or reduction to take into account
any of the Executive’s obligations to the Company.  As a condition precedent to
any Company obligation to the Executive pursuant to Section 3.8.4 (other than
payment of the Accrued Obligations), the Executive shall, upon or promptly
following the Severance Date (and in all cases within twenty-one (21) days
following the Severance Date unless a longer period of time is required under
applicable law to obtain an effective general release, in which case such longer
period of time shall apply), deliver to the Company a valid, executed general
release of the Executive’s claims in a form reasonably satisfactory to the
Company, and such general release shall not be revoked by the Executive pursuant
to any revocation rights afforded by applicable law. 

3.8.7 Change of Control.  For purposes of this Agreement, “Change of Control”
means the occurrence of any of the following after the Effective Date:

(A)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the



--------------------------------------------------------------------------------

 



Securities Exchange Act of 1934, as amended) of more than 30% of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (A), the following acquisitions shall not
constitute a Change of Control; (a) any acquisition directly from the Company,
(b) any acquisition by the Company, (c) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any affiliate
of the Company or a successor, (d) any acquisition by a Person or affiliate of a
Person who owned more than 30% of the Outstanding Company Common Stock or
Outstanding Company Voting Securities on the Effective Date, or (e) any
acquisition by any entity pursuant to a transaction that complies with clauses
(C)(1), (2) and (3) below;

(B)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(C)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 30% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed



--------------------------------------------------------------------------------

 



prior to the Business Combination, and (3) at least a majority of the members of
the board of directors or trustees of the entity resulting from such Business
Combination or a Parent were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(D)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a Business Combination.

4. Protective Covenants.

4.1



Confidential Information; Inventions.

4.1.1 The Executive shall not disclose or use at any time, either during the
Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive’s performance in good
faith of duties for the Company.  The Executive will take all appropriate steps
to safeguard Confidential Information in his possession and to protect it
against disclosure, misuse, espionage, loss and theft.  The Executive shall
deliver to the Company at the termination of the Period of Employment, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates (as defined
below) which the Executive may then possess or have under his
control.  Notwithstanding the foregoing, the Executive may truthfully respond to
a lawful and valid subpoena or other legal process, but shall give the Company
the earliest possible notice thereof, shall, as much in advance of the return
date as possible, make available to the Company and its counsel the documents
and other information sought, and shall assist the Company and such counsel in
resisting or otherwise responding to such process.  The Executive understands
that nothing in this Agreement is intended to limit the Executive’s right (i) to
discuss the terms, wages, and working conditions of the Executive’s employment
to the extent permitted and/or protected by applicable labor laws, (ii) to
report Confidential Information in a confidential manner either to a federal,
state or local government official or to an attorney where such disclosure is
solely for the purpose of reporting or investigating a suspected violation of
law, or (iii) to disclose Confidential Information in an anti-retaliation
lawsuit or other legal proceeding, so long as that disclosure or filing is made
under seal and the Executive does not otherwise disclose such Confidential
Information, except pursuant to court order.  The Company encourages Executive,
to the extent legally permitted, to give the Company the earliest possible
notice of any such report or disclosure.

4.1.2 As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the business or affairs of
the Company (or such predecessors), (ii) products or services, (iii) fees, costs
and pricing structures and strategies, (iv) designs, (v) analyses, (vi)
drawings, photographs and reports, (vii) computer software, including operating
systems, applications



--------------------------------------------------------------------------------

 



and program listings, (viii) flow charts, manuals and documentation, (ix) data
bases, (x) accounting and business methods, (xi) inventions, devices, new
developments, product roadmaps, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice, (xii) customers and
clients, customer or client lists, and the preferences of, and negotiations
with, customers and clients, (xiii) personnel information of other employees and
independent contractors (including their compensation, unique skills, experience
and expertise, and disciplinary matters), (xiv) other copyrightable works, (xv)
all production methods, processes, technology and trade secrets, and (xvi) all
similar and related information in whatever form.  Confidential Information will
not include any information that has been published (other than a disclosure by
the Executive in breach of this Agreement) in a form generally available to the
public prior to the date the Executive proposes to disclose or use such
information.  Confidential Information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

4.1.3 As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.  All Work Product that the
Executive may have discovered, invented or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein.  Executive shall promptly disclose all
Work Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein.  The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.

4.1.4 As used in this Agreement, “Affiliate” of the Company means a Person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company.  As used in this
definition, the term “control,” including



--------------------------------------------------------------------------------

 



the correlative terms “controlling,” “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of management or policies (whether through ownership of
securities or any partnership or other ownership interest, by contract or
otherwise) of a Person. 

4.2



Restriction on Competition.  The Executive agrees that if the Executive were to
become employed by, or substantially involved in, the business of a competitor
of the Company or any of its Affiliates during the twelve (12) month period
following the Severance Date, it would be very difficult for the Executive not
to rely on or use the Company’s and its Affiliates’ trade secrets and
confidential information.  Thus, to avoid the inevitable disclosure of the
Company’s and its Affiliates’ trade secrets and confidential information, and to
protect such trade secrets and confidential information and the Company’s and
its Affiliates’ relationships and goodwill with customers, during the Period of
Employment and for a period of twelve (12) months after the Severance Date, the
Executive will not directly or indirectly through any other Person engage in,
enter the employ of, render any services to, have any ownership interest in, nor
participate in the financing, operation, management or control of, any Competing
Business.  For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise.  For purposes of this Agreement, “Competing Business” means only
the following: (a) the businesses commonly known as Bass Pro Shops, Cabela’s,
Scheels, Field and Stream Stores, and REI CO-OP; (b) any successor to any
business identified in clause (a); and (c) any affiliate of a business
identified in clause (a) or clause (b); provided, however, that a “Competing
Business” shall not include a parent company or sister company of a business
identified in clause (a) or clause (b) if both (x) such parent company is also
engaged (directly or through other affiliates) in businesses that are not
competitive with any business described in clause (a) or clause (b) (or, in the
case of a sister company, such sister company is not engaged in any business
that is competitive with any business described in clause (a) or clause (b)),
and (y) the Executive’s position, services and responsibilities with such entity
are limited to the distribution of merchandise that is not competitive with any
business described in clause (a) or clause (b) and the Executive does not
participate in any way in any business identified in clause (a) or clause
(b).  For example, and to clarify the foregoing proviso based on circumstances
as in effect on the date of this Agreement, the Field and Stream Stores are a
division of Dick’s Sporting Goods, Inc., and Dick’s Sporting Goods, Inc. would
not be considered a “Competing Business” for purposes of this Agreement so long
as (x) Dick’s Sporting Goods, Inc. also engaged (directly or through other
affiliates) in businesses that are not competitive with any business described
in clause (a) or clause (b) of the preceding sentence, and (y) the Executive’s
position, services and responsibilities with Dick’s Sporting Goods, Inc. (or an
affiliate) were limited to the distribution of merchandise that is not
competitive with any business described in clause (a) or clause (b) of the
preceding sentence and the Executive did not participate in any way in the
business of the Field and Stream Stores or any other business described in
clause (a) or clause (b) of the preceding sentence.  Nothing herein shall
prohibit the Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a Competing Business which is publicly traded,
so long as the Executive has no active participation in the business of such
corporation.





--------------------------------------------------------------------------------

 



4.3



No Conflicting Employment.  The Executive hereby agrees that, during the Period
of Employment, the Executive will not engage in any other employment, occupation
or consulting directly related to the business in which the Company or any of
its Affiliates is now involved or becomes involved during the Period of
Employment, nor will the Executive engage in any other activities that conflict
with the Executive’s obligations to the Company or any of its Affiliates.

4.4



Non-Solicitation of Employees and Consultants.  During the Period of Employment
and for a period of twenty four (24) months after the Severance Date, the
Executive will not directly or indirectly through any other Person solicit,
induce or encourage, or attempt to solicit, induce or encourage, any employee or
independent contractor of the Company or any Affiliate of the Company to leave
the employ or service, as applicable, of the Company or such Affiliate, or
become employed or engaged by any third party, or in any way interfere with the
relationship between the Company or any such Affiliate, on the one hand, and any
employee or independent contractor thereof, on the other hand. 

4.5



Return of Items.  Upon termination of this Agreement, the Executive will
promptly deliver to the Company all Company equipment and other materials
relating to the Company’s business and in the Executive’s possession or control.

4.6



Non-Disparagement.  The Executive shall not, during the Period of Employment or
at any time thereafter, publish or communicate (other than statements made while
employed by the Company or one of its affiliates in connection with carrying out
the Executive's duties and responsibilities for the Company or any of its
affiliates), in a manner intended to be public or that should reasonably be
expected to become public (including, without limitation, through social media),
disparaging or derogatory statements or opinions about the Company or any of its
affiliates, stockholders, officers, employees, directors, or customers; provided
that it shall not be a breach of this Section 4.6 for the Executive to testify
truthfully in any judicial or administrative proceeding, to make statements or
allegations in legal filings that are based on the Executive's reasonable belief
and are not made in bad faith, or to make statements to a federal, state, or
local government official, either directly or indirectly, and solely for the
purpose of reporting or investigating a suspected violation of law.

4.7



Cooperation.  Following the termination of the Executive’s employment for any
reason, the Executive will reasonably cooperate with the Company in connection
with (a) any internal or governmental investigation or administrative,
regulatory, arbitral or judicial proceeding involving the Company with respect
to matters as to which the Executive had responsibility or knowledge arising out
of the Executive’s employment with, or service as a member of the Board of, the
Company (collectively, “Litigation”); (b) any audit of the financial statements
of the Company with respect to the period of time when the Executive was
employed by the Company (“Audit”); (c) any regulatory filings that relate to a
period of time when the Executive was employed by the Company; and (d) the
transition of the Executive’s position and duties (or former position and
duties, as the case may be). To the extent (if any) the Company requests such
services from the Executive, or the Executive is compelled by a governmental
authority to provide services in a matter that does not involve the Executive,
the Company will: (i) reimburse the Executive for reasonable travel and other
expenses incurred in connection with providing his services under this Section
4.7, and (ii) compensate the Executive for each hour that the Executive provides
services pursuant to this Section 4.7



--------------------------------------------------------------------------------

 



at the rate of $350 per hour.  With respect to any month during which the
Executive provides services pursuant to this Section 4.7, the Executive will
submit a written invoice to the Company that details the amount of time and a
description of the services rendered and expenses incurred during such
month.  The Executive will submit such invoice to the Company not later than
fifteen (15) days after the end of such month, and the Company will pay any such
invoice within fifteen (15) days after its receipt of such invoice from the
Executive.

4.8



Understanding of Covenants.  The Executive acknowledges that, in the course of
his employment with the Company and/or its affiliates and their predecessors, he
has become familiar with the Company’s and its affiliates’ and their
predecessors’ trade secrets and with other confidential and proprietary
information concerning the Company, its affiliates and their respective
predecessors and that his services have been and will be of special, unique and
extraordinary value to the Company and its affiliates.  The Executive agrees
that the foregoing covenants set forth (or referred to, as the case may be) in
this Section 4 (together, the “Restrictive Covenants”) are reasonable and
necessary to protect the Company’s and its affiliates’ trade secrets and other
confidential and proprietary information, good will, stable workforce, and
customer relations.

Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its affiliates currently conduct
business throughout North America, and (v) agrees that the Restrictive Covenants
will continue in effect for the applicable periods contemplated by the
Restrictive Covenants regardless of whether the Executive is then entitled to
receive severance pay or benefits from the Company.  The Executive understands
that the Restrictive Covenants may limit his ability to earn a livelihood in a
business similar to the business of the Company and any of its affiliates, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living.  The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

4.9



Enforcement.  The Executive agrees that the Executive’s services are unique and
that he has access to confidential information of the Company and its
affiliates.  Accordingly, the Executive agrees that a breach by the Executive of
any of the Restrictive Covenants may cause immediate and irreparable harm to the
Company that would be difficult or impossible to measure, and that damages to
the Company for any such injury would therefore be an inadequate remedy for any
such breach.  Therefore, the Executive agrees that in the event of any breach or
threatened breach of any Restrictive Covenant, the Company shall be entitled, in
addition to and without limitation upon all other remedies the Company may have
under this Agreement or otherwise, at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of the
Restrictive Covenants, or require the Executive to account



--------------------------------------------------------------------------------

 



for and pay over to the Company all compensation, profits, moneys, accruals,
increments or other benefits derived from or received as a result of any
transactions constituting a breach of the Restrictive Covenants, if and when
final judgment of a court of competent jurisdiction is so entered against the
Executive.

5. Miscellaneous 

5.1



Indemnification; Insurance.  The existing Indemnification Agreement by and
between the Company and the Executive (the “Indemnification Agreement”) will
continue in effect in accordance with its terms.  During the Period of
Employment, the Executive shall be covered by the Company’s directors and
officers liability insurance on the same terms and conditions as generally
applicable to all officers of the Company.  During the Period of Employment, the
Executive will reasonably cooperate with the Company (which may include, but is
not limited to, obtaining such physical exams as the applicable insurer may
request) in obtaining and maintaining, if so determined by the Board in
consultation with the Executive, key person life insurance on the life of the
Executive (the beneficiary of such insurance policy will be the Company or its
designee).

5.2



No Assignment by the Executive.  This Agreement is personal to the Executive and
will not be assignable by the Executive.

5.3



Legal Counsel; Mutual Drafting.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Each party has cooperated in the
drafting, negotiation and preparation of this Agreement.  Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.  The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

5.4



Arbitration. 

5.4.1 Scope.  Subject to Section 4.9, any controversy or claim arising out of or
relating to (a) the Executive’s employment with the Company, (b) the termination
of that employment, (c) this Agreement, (d) the interpretation or enforcement of
this Agreement, (f) any alleged breach, default, or misrepresentation in
connection with this Agreement, or (g) any other dispute or claim between the
Executive and the Company, whether arising in contract, tort, common law or
statute, or because of an alleged breach, default, or misrepresentation in
connection with any of the provisions of any such agreement, including (without
limitation) any state or federal statutory claims, shall be submitted to
arbitration in Salt Lake City, Utah, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc. or its successor (“JAMS”), or
if JAMS is no longer able to supply the arbitrator, such arbitrator shall be
selected from the American Arbitration Association; provided, however, that
provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. The arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment on the
award may be entered in any court having jurisdiction.  This arbitration



--------------------------------------------------------------------------------

 



provision covers all disputes or claims that the Executive may have against the
Company and any affiliated party, and also covers any claims that the Company
may have against the Executive.  The parties agree that the arbitrator will not
impose punitive damages or any similar penalty and hereby waive any right to
make a claim for any such damages.  The parties acknowledge and agree that they
are hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with any of
the matters referenced in the first sentence of this paragraph.

5.4.2 Arbitrator’s Authority.  The arbitrator will have exclusive authority to
(a) resolve any dispute as to whether any claim or matter is subject to this
Section 5.4; (b) supervise discovery; (c) rule on pre-hearing disputes; (d) rule
on motions, including motions for summary adjudication; (e) conduct hearings,
and (f) make a final decision on the claim or matter being
arbitrated.  Remedies, substantive law and statutes of limitations will be the
same as they would be in a court.  The arbitrator will render a final decision
in writing, together with a summary statement of the conclusions upon which the
decision is based. 

5.4.3 Costs.  The Company will pay the forum costs of the arbitration itself
(including arbitration fees and the fees and expenses of the arbitrator and
court reporters).  Each party will pay the costs of presenting its case,
including the fees and expenses of its counsel, unless an applicable statute
requires otherwise.  Unless otherwise required or limited by statute, the
arbitrator shall have the discretion to award the party prevailing in the
arbitration, in addition to all other relief, reasonable attorneys’ fees and
expenses relating to the arbitration (other than the forum costs referred to in
the first sentence of this paragraph). 

5.5



Binding on Successors.  This Agreement will inure to the benefit of and be
binding upon the Company and its successors and assigns.  Any such successor or
assignee will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  As used in this Agreement, “successor” and
“assignee” will include any person or business entity that at any time, whether
by purchase, merger or otherwise, directly or indirectly acquires the equity of
the Company or to which the Company assigns this Agreement by operation of law
or otherwise.

5.6



Amendments.  This Agreement cannot be amended or modified other than by a
written agreement executed by the Executive and by an officer of the Company
(other than the Executive) authorized by the Board (or a committee thereof) to
execute such amendment or modification on the Company’s behalf.

5.7



Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  If any provision of this Agreement or its application is held by a
court of competent jurisdiction to be invalid or unenforceable, the invalidity
or unenforceability will not affect the other provisions or applications of this
Agreement that can be given effect without the invalid or unenforceable
provisions or applications.  To this end, the provisions of this Agreement are
declared severable.  Furthermore, in lieu of such invalid or unenforceable
provision there will be added automatically as a part of this Agreement, a
legal, valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible. 



--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, if such provision could be more narrowly drawn
(as to geographic scope, period of duration or otherwise) so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

5.8



Waiver of Breach.  No waiver of any breach of any provision of this Agreement
will be construed to be, or will be, a waiver of any other breach of this
Agreement.  No waiver will be binding unless in writing and signed by the party
waiving the breach.

5.9



Notices.  Either party can change its address for notice purposes by giving
written notice to the other party.  Any notice or other communication required
or permitted to be given under this Agreement will be in writing and will be
sent by (a) facsimile transmission with confirmation of transmission; (b)
nationally-recognized courier service; (c) certified mail, return receipt
requested, postage prepaid, and will be addressed to the parties at the
following facsimile numbers or mailing addresses:

If to the Company:



The Board of Directors of Sportsman’s Warehouse, Inc.

7035 South High Tech Drive

Midvale, Utah 84047

 

If to the Executive, to the Executive at his last address reflected in the
Company’s records.

 

Any notice or other communication will be deemed to be given, as applicable,
(a) on the date of delivery by facsimile; (b) on the third day after the date of
deposit in the United States mail; or (c) the date of delivery by
nationally-recognized courier service. 

5.10



Entire Agreement.  This Agreement constitutes and contains the entire agreement
and final understanding between the parties concerning the Executive’s
employment with the Company and the related subject matters addressed in this
Agreement.  It supersedes and replaces all prior negotiations and all
agreements, written or oral, concerning the Executive’s employment by the
Company and such other subject matters (including, without limitation, the
Executive’s offer letter from the Company dated December 13, 2016 and the Prior
Employment Agreement).  Any prior negotiations, correspondence, agreements,
proposals or understandings relating to any such matter shall be deemed to have
been merged into this Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect.  There are no representations, warranties,
or agreements, whether express or implied, or oral or written, with respect to
the subject matter hereof, except as expressly set forth herein.  The
Indemnification Agreement is outside of the scope of the foregoing integration
provisions.  Any written award agreement issued by the Company and setting forth
the terms and conditions of an award granted by the Company to the Executive
under the 2013 Plan is also outside of the scope of the foregoing integration
provisions.





--------------------------------------------------------------------------------

 



5.11



Governing Law.  Utah law (without regard to conflict-of-laws principles of the
laws of the State of Utah or any other jurisdiction) will govern this Agreement
and its interpretation and enforcement.

5.12



Withholding.  The Company may withhold from any payments due the Executive under
this Agreement the amounts required by applicable tax or other laws.

5.13



Section 409A. 

(a)It is intended that any amounts payable under this Agreement will comply with
and avoid the imputation of any tax, penalty or interest under Section 409A of
the Internal Revenue Code of 1986, as amended (including the Treasury
Regulations and other published guidance related thereto) (“Section
409A”).  This Agreement will be construed and interpreted consistent with that
intent.  Any installment payments provided for in this Agreement shall be
treated as a series of separate payments for purposes of Code Section 409A.

(b)To the extent that any reimbursement pursuant to this Agreement is taxable to
the Executive, the Executive will provide the Company with documentation of the
related expenses promptly so as to facilitate the timing of the reimbursement
payment contemplated by this paragraph, and any reimbursement payment due to the
Executive pursuant to such provision will be paid to the Executive on or before
the last day of the Executive’s taxable year following the taxable year in which
the related expense was incurred.  Such reimbursement obligations pursuant to
this Agreement are not subject to liquidation or exchange for another benefit
and the amount of such benefits that the Executive receives in one taxable year
will not affect the amount of such benefits that the Executive receives in any
other taxable year.

(c)For purposes of this Agreement, a termination of employment will mean a
separation from service as defined in Treasury Regulations Section 1.409A-1(h)
without regard to any optional alternative definitions available under that
section.

(d)If Executive is a “specified employee” within the meaning of Section 409A as
of the date of the Executive’s “separation from service” (as defined under
Section 409A), Executive shall not be entitled to any payment or benefit
pursuant to this Agreement until the earlier of (i) the date which is six (6)
months after Executive’s separation from service for any reason other than
death, or (ii) the date of the death.  The provisions of this paragraph shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A.  Any amounts otherwise
payable to Executive upon or in the six (6) month period following Executive’s
separation from service that are not so paid by reason of this paragraph shall
be paid (without interest) as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after Executive’s
separation from service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of Executive’s death).

(e)None of the Company, its affiliates or any of their respective officers,
directors, employees, owners or shareholders shall be held liable for any taxes,
interest, penalties or other amounts owed by Executive as a result of the
compensation and



--------------------------------------------------------------------------------

 



benefits contemplated by this Agreement (including, without limitation, by
application of Section 409A), subject to the Company’s withholding right
pursuant to Section 5.12.

5.14



Number and Gender; Examples.  Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.

5.15



Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

5.16



Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

[The remainder of this page has intentionally been left blank.]





--------------------------------------------------------------------------------

 



The parties have executed this Agreement as of the Effective Date.

 

 

 

/s/ Jon Barker

Jon Barker

Sportsman’s Warehouse Holdings, Inc.

 

 

 

By:  /s/ Kevan Talbot

 

Kevan P. Talbot

Its:  Chief Financial Officer

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------